internal_revenue_service index no department of the treasury washington dc vo00 o contact person telephone number in reference to t-ep-ra tl date nov corporation c_corporation doo cece corporation e corporation foo corporation g congregation av ccc cee congregation bow ccc organization au cece organization boi organization co cece subsidiary doo cceccceeeee organization e organization f this is in response to a letter dated date as supplemented by additional correspondence dated september and date in which your authorized tepresentative requested rulings on your behalf under sec_414 of the internal_revenue_code the code you submitted the following facts and representations in support of your request corporation c is a non-stock not-for-profit corporation organized under the laws of state a corporation c has been determined to be an organization described under code sec_501 c and exempt from tax under sec_501 corporation c serves as a joint operating company coordinating the health care activities of a number of hospitals health centers clinics and nursing homes in a particular region of state b including organizations a b c e f and subsidiary d the corporate members of corporation c are corporation a and corporation b corporation c sponsors the plan a defined_benefit_plan intended to satisfy the requirements of sec_401 corporation a is a state a non-profit organization sponsored by congregation b corporation a was incorporated in as a member organization of more than health shelter and spiritual development services sponsored in five states corporation a is dedicated to the empowerment of people the transformation of consciousness and of systems providing health shelter and spiritual development which further the commitment of congregation b to live the gospel corporation a is exempt from tax under sec_501 as an organization desenibed in code sec_501 congregation a was established by the church in since that time the general purpose of congregation a has been to own maintain and operate hospitals and homes for the aged and poor and other benevolent and charitable institutions and to receive gifts bequests and donations from charitably inclined persons associations and corporations in acquiring maintaining and running such institutions the duties of congregation a include the ministration of sacerdotal functions and the conduct of religious worship congregation b is an order of approximately religious individuals located in state a dedicated to serving the church congregation b has organized corporation a on a three-tier coy framework in which control is held through board representation corporation a’s board_of directors is elected by a group the group chosen by the governing council of congregation b the group exercises authority over the entities within the corporation a system the group is comprised of seven members of congregation b and has the authority to remove with or without cause any and all the directors of corporation a corporation a’s board_of directors is required to consist of not less than and not more than persons of whom at least two are members of congregation b other members of corporation a’s board shall have an awareness and commitment to the mission and philosophy of congregation b and the church corporation a is listed in the official directory of the church the service has determined that any organization listed or appearing in the church’s official directory is an organization described in code sec_501 and exempt from tax under sec_501 is the sole corporate member of corporation b corporation b is a non-stock non-profit corporation organized under the laws of state b corporation d corporation d is organized under the laws of state c and its corporate members are corporation e and corporation g corporation e’s sole member is corporation f corporations b d e f g and congregation a are all listed in the official church directory and are therefore organizations described in code sec_501 and exempt from tax under sec_501 as part of corporation d’s health care system corporation b participates in the healing mission of the church and congregation a the purposes of corporation b are to assist congregation a in its apostolic mission to provide health care and related education and structures which help direct and coordinate the health care system to guide and enable the functioning of gospel values so that resources are developed focused and extended in ways that promote the mission of congregation a and to facilitate planning and cooperation with corporation e the duties of corporation e include the ministration of sacerdotal functions and the conduct of religious worship as corporate members and collaborators in the ongoing administration and operation of corporation c’s health system corporations a and b each nominate one-half of the individuals who serve on corporation c’s board_of directors all directors must be approved however by both corporations a and b and may be removed with or without cause by the joint action thereof corporations a and b reserve authority over certain matters which must first be teviewed by a committee consisting of four to six individuals representing corporations a and b including at least two sisters representing congregations a and b the reserved powers fall into three categories those reserved over corporation c organization f and subsidiary d those reserved over organization a organization b and organization c and those reserved over other corporation c system entities modification of an organization’s articles of incorporation and bylaws and election and removal of members of the organization’s board_of directors reserved powers in all three categories include approval and as provided by sec_1 of its bylaws corporation c participates in the mission of the church by assisting in carrying out its mission furthering the mission of corporations a and b and their affiliated organizations promoting supporting and engaging in any and all religious charitable educational and scientific ministries which are now conducted by these organizations ae -4 promoting and conducting religious programs and providing access to resources aimed at promoting life health and personal well-being and encouraging private and public participation in services and programs which are charitable scientific educational or religious and which address the physical mental social or spiritual needs of people organizations a and b are state b non-stock non-profit corporations that operate two hospitals respectively in state b organizations a and b participate in joint operating arrangements under which organization a has two members corporation a and corporation c and organization b has two members corporations b and c organizations a and b listed in the official church directory are exempt from tax under code sec_501 pursuant to sec_501 organizations a and b have adopted the plan organization c is a non-stock non-profit corporation that operates a nursing facility in state b organization c has two members corporations a and c and is exempt from tax under code sec_501 and sec_501 a organization c has adopted the plan organization f is a state non-stock non-profit corporation that provides health care services through employed physicians at various practice settings located in state b corporation c is the sole corporate member of organization f and organization f is exempt from federal_income_tax pursuant to code sec_501 and sec_501 organization f has adopted the plan organization f holds all of the stock of organization d which is a for-profit insurance_company organization d is the only for-profit entity that has adopted the plan the participants in the plan are employees of subsidiary d percent of organizations a and f equally hold the membership interests in organization e a 501_c_3_organization that provides occupational health services throughout a particular region in state b organization e has adopted the plan the plan is administered by a plan_administrator which is defined in section dollar_figure of the plan to mean a pension committee appointed by the board_of directors of corporation c the plan_administrator has the power and duty to prepare and retain records of its meetings and actions determine issues of eligibility for plan participation determine the amount time and manner of benefits prescribe procedures for requesting benefits under the plan prepare and distribute information regarding the plan review periodic valuations of plan assets by the plan’s actuary process legal actions against the plan receive reports from managers investing plan assets and employ or appoint individuals to assist in plan administration you represent that the principal purpose and function of the plan_administrator is to administer the plan based on the above facts and representations you request a ruling that the plan is a church_plan within the meaning of code sec_414 to qualify under code sec_401 an employees’ plan must meet certain requirements ces -5- including the minimum participation rules under sec_410 and the minimum vesting requirements under sec_411 a qualified_plan may be subject_to an excise_tax under sec_4971 if it does not comply with minimum_funding standards under sec_412 a church_plan described in sec_414 however is excepted from these requirements unless an election is made in accordance with sec_410 see sec_410 sec_411 sec_412 and sec_4971 further church plans not filing a d election are not subject_to form_5500 annual return report of employee_benefit_plan series filing_requirements code sec_414 generally defines a church_plan as a plan established and maintained for its employee or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 code sec_414 provides that a plan will be treated as a church_plan if it is maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches code sec_414 provides that an employee of a church_or_convention_or_association_of_churches shall include an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches code sec_414 provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b code sec_414 provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches code sec_414 excepts from the definition of church_plan a plan if less than substantially_all of the individuals included in the plan are individuals described in paragraph or b or their beneficiaries in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a church_plan under code sec_414 that organization must establish that its employees are employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 is controlled by or associated with a church_or_convention_or_association_of_churches and 2s -6- provides for administration or funding of the plan by an organization described in sec_414 in this case all of the organizations participating in the plan are organizations described in code sec_501 except subsidiary d the sole members of corporation c are corporations a and b both of which are listed in the church’s directory any organization that is listed in the church’s official directory shares common religious bonds and convictions with the church and is associated with the church within the meaning of sec_414 and sec_414 as a whole corporation a sponsored by congregation b is dedicated to congregation b’s mission of providing health care and fostering spiritual development_corporation a’s board_of directors are elected by the group which is comprised of members of congregation b corporation b has as its sole member corporation d and corporation d’s corporate members are corporations e and g corporation e’s sole member is corporation f corporations d e and f are all listed in the church’s directory corporation b’s purposes are to assist congregation a in providing health care and implementing gospel values corporations a and b by mutual agreement appoint the members of corporation c’s board_of directors corporations a and b reserve the powers to elect and remove directors and approve or modify the bylaws of corporation c and organizations a b and f the employees of subsidiary d constitute percent of all employees participating in the plan if an organization is exempt from tax un der code sec_501 a and is controlled by or associated with a church_or_convention_or_association_of_churches by virtue of sharing common religious bonds and convictions then that organization’s employees are deemed to be church employees corporation c and the non-profit corporations listed above are associated with or controlled by the church through their affiliation with corporations a and b as described above accordingly since corporation c and organizations a b c e and f are controlled by or associated with the church the employees of these organizations are deemed to be employees of the church under sec_414 conversely the church is deemed to be the employer of these organizations’ employees under sec_414 because these employees constitute percent of total plan participation substantially_all of the plan’s participants are employees who are deemed to be employees of the church having established that the employees of corporation c and the non-profit organizations are considered church employees the remaining issue is whether the plan is administered by a committee that is controlled by or associated with a church or and association or convention of churches the principal function or purpose of which is the administration or funding of a plan as required by code sec_414 section dollar_figure of the plan provides that corporation c’s board_of directors will appoint the pension committee that serves as the plan_administrator corporation c’s board_of directors i sec_1 associated with or controlled by the church since its members are appointed by corporations a and b corporation c is an organization described in code sec_501 that shares common religious bonds and convictions with the church in addition the principal purpose or function of the plan_administrator is to administer the plan thus the plan_administrator qualifies as an organization described in sec_414 because it is controlled by or associated with the church and its principal purpose or function will be the administration of the plan maintained for church employees accordingly we rule that the plan is a church_plan within the meaning of sec_414 this letter expresses no opinion as to whether the plan satisfies the requirements for qualification under code sec_401 the determination as to whether a plan is qualified under sec_401 is within the jurisdiction of the manager employee_plans determinations programs cincinnati ohio and the appropriate area office of the employee_plans examination_division this ruling is directed only to the taxpayer who requested it code sec_61 k provides that it may not be used or cited by others as precedent a copy of this ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours sohn suncea_ john swieca manager employee_plans technical group tax_exempt_and_government_entities_division enclosures copy of letter_ruling copy of deleted letter_ruling notice ce
